UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 UNITED STATES OF AMERICA,

                         Plaintiff,

              -     V.    -                     17 Cr. 683 (LAP)

CHUCK CONNORS PERSON and                      MEMORANDUM AND ORDER
RASHAN MICHEL,

                         Defendants.




LORETTA A. PRESKA, Senior United States District Judge:


     Defendants Chuck Connors Person ("Person") and Rashan

Michel ("Michel 0   )    are charged in a six-count Superseding

Indictment with a number of crimes in connection with an alleged

agreement to direct college basketball players to certain

service providers when the players turned professional.

     The Defendants moved to dismiss the Superseding Indictment

as both legally insufficient and constitutionally infirm.            (See

Def. Chuck Connors Person's Mem. of Law in Supp. of His Mot. to

Dismiss the Indictment,        ("Person Br."), dated Mar. 9, 2018 [dkt.

no. 46]; see Def. Rashan Michel's Mem. of Law in Supp. of Def.'s

Mot. to Dismiss the Indictment,        ("Michel Br."), dated Mar. 30,

2018 [dkt. 55].)         On April 30, 2018, the Government replied in a

Memorandum of Law in Opposition to Defendants' motions to

dismiss.   ( ("Gov. Br.")      [dkt. 60].)   On May 31, 2018, the

Government filed a Superseding Indictment that dropped the wire
fraud conspiracy count against Michel and reformulated its

theory of the wire fraud charge against Person.                      (Superseding

Indictment ("Sup. Ind."), dated May 31, 2018 [dkt. 71.].)                            On

July 27, 2018, Defendants submitted Reply Memoranda of Law.

( ( "Michel Rep.")    [ dkt. 8 9] ;   ("Person Rep.")         [ dkt. 8 4] . )   On

August 24, 2018, the Government submitted a sur-reply in

opposition.       (("Gov. Sur. Rep.")           [dkt. 95].)

          For the reasons stated below, Defendants' motions to

dismiss the Superseding Indictment are denied.


   I.       Background

          A. The National Collegiate Athletic Association

          The National Collegiate Athletic Association (the "NCAA")

is a non-profit organization that regulates the athletics of

over 1,000 colleges and universities.                 (Sup. Ind. 'll 9.)        NCAA

member schools are organized into three separate divisions:

Division I, II, and III.          (Id. )        Division I schools typically

are the largest, have the biggest budgets, and offer the most

athletic scholarships.          (Id.)      Auburn University (the

"University") has a Division I basketball program.                        (Id. at

'll 1.)

          Division I schools are governed by the NCAA Division I

Manual, which contains the NCAA Constitution and operating

bylaws (the "Bylaws").          (Id. at 'll 12.)       The Bylaws govern a wide




                                            2
range of behavior.       For example, they prohibit the use of

tobacco products by all game personnel during practice and

competition.       See, e.g., 2018-19 Division I Manual, NATL.

COLLEGIATE ATHLETIC Assoc.   (July 2018) ,

http://www.ncaapublications.com/productdownloads/D119.pdf.

       The NCAA says that one of its core principles is that of

amateurism and that student-athletes "should be protected from

exploitation by professional and commercial enterprises."             (Sup.

Ind. at 'II 12.)     The NCAA effects this stated principle by

prohibiting student-athletes from receiving financial assistance

from anyone other than the university or the student-athlete's

family, unless the NCAA authorizes such payment.            (Id. at 'II 13.)

Student-athletes are also prohibited from accepting any benefits

from a financial advisor or an agent.             (Id.)

       In addition, coaches are prohibited from

"representing[ing], directly or indirectly, any individual in

the marketing of his or her athletics ability or reputation to

an agent."     (Id. at 'II 16.)    Coaches are also prohibited from

arranging or facilitating a meeting between a student-athlete

and an agent, financial advisor, or someone representing an

agent or financial advisor.          (Id.)

       Student-athletes, coaches, and staff members are required

to complete annual certifications regarding their knowledge of

NCAA   rules violations.       (Id. at 'II 17.)   It is a violation of the


                                        3
Bylaws knowingly to furnish or influence others to furnish the

NCAA or the individual's institution false or misleading

information about rules violations.         (Id. at 'II 20.)

      Violations of the Bylaws could lead to penalties,

including, but not limited to, limitations on a university's

"participation in postseason play in the involved sport,"

"requirements that an institution pay a fine, return revenue

received from a specific athletics event or series of events, or

     . reduction[s] in or elimination of monetary distribution

by" the NCAA, "limitations on the number of financial aid awards

that may be provided" by the university to student-athletes, and

"recruiting restrictions including on the ability to conduct

off-campus recruiting activities or to communicate by telephone

or letter with prospective student-athletes."           (Id. at 'II 22.)

      B. The Alleged Scheme

      Defendants are charged in a six-count Superseding

Indictment alleging that Person, a coach for the University's

basketball team, solicited and was paid bribes facilitated by

Michel.      (See Sup. Ind. 'II 1.)   In exchange for these bribes,

Person is alleged to have agreed to exert his influence over

student-athletes to guide them to retain the services of the

payors once the athletes turned professional.           (See id.)    These

payments were made in violation of the NCAA's rules.            (See id.

at 'II 4.)   These actions are alleged to have exposed the


                                       4
University to the risk of "significant fines and penalties.n

 (Id.at'.1[4.)         Payment of Person's salary is alleged to have

been made under false pretenses and material misrepresentations.

 (See id. at '.ll'.ll 4, 23-26.)   Defendants are alleged to have

defrauded the University of the right to control its assets,

namely a limited number of coaching positions.          (See id. at

'.I[   4. )

              Count One charges a conspiracy to commit bribery in

violation of 18 U.S.C. § 371 as follows:

                  From at least in or about September 2016, up to
              and including in or about September 2017, in the
              Southern District of New York and elsewhere, CHUCK
              CONNORS PERSON and RASHAN MICHEL, the defendants,
              and others known and unknown, willfully and
              knowingly did combine, conspire, confederate, and
              agree together and with each other to commit
              offenses against the United States, to wit,
              violations of Title 18, United States Code, Sections
              6 6 6 (a) ( 1) ( B) and 6 6 6 (a) ( 2 ) .
                  It was a part and object of the conspiracy that
              CHUCK CONNORS PERSON, the defendant, being an agent
              of an organization that received, in a one-year
              period, benefits in excess of $10,000 under a
              Federal program involving a grant, contract,
              subsidy, loan, guarantee, insurance, and other form
              of Federal assistance, to wit, Auburn University,
              corruptly would and did solicit and demand for the
              benefit of a person, and accept and agree to accept,
              something of value from CW-1, intending to be
              influenced and rewarded in connection with a
              business, transaction, and series of transactions of
              such organization, involving something of value of
              $5,000 and more, in violation of Title 18, United
              States Code, Section 666 (a) (1) (B).
                  It was further a part and an object of the
              conspiracy that RASHAN MICHEL, the defendant, and
              others known and unknown, corruptly would and did
              give, offer, and agree to give something of value to


                                        5
   a person, with intent to influence and reward an
   agent of an organization, in connection with
   business, transactions, and series of transactions
   of such organization involving a thing of value of
   $5,000 and more, while such organization was in
   receipt of, in any one year period, benefits in
   excess of $10,000 under a Federal program involving
   a grant, contract, subsidy, loan, guarantee,
   insurance, and other form of Federal assistance, in
   violation of Title 18, United States Code, Section
   666 (a) (2).
                      Overt Acts
      On or about November 29, 2016, in Alabama, CHUCK
   CONNORS PERSON and RASHAN MICHEL, the defendants,
   and CW-1 met, during which meeting PERSON agreed to
   accept approximately $50,000 in bribe payments from
   CW-1 in exchange for using his official position at
   Auburn University to steer student-athletes on
   Auburn University's NCAA Division I men's basketball
   team to retain the services of CW-1 and MICHEL.
      On or about December 12, 2016, in Manhattan, New
   York, CHUCK CONNORS PERSON and RASHAN MICHEL, the
   defendants, met with CW-1 and a student-athlete who,
   at that time, was a member of Auburn University's
   NCAA Division I men's basketball team and together
   discussed, in sum and substance, that the athlete
   would retain the services of MICHEL and CW-1 upon
   becoming a professional basketball player.
      Immediately after the December 12, 2016 meeting,
   in Manhattan, PERSON took from CW-1 a $15,000 cash
   bribe.
      (Title 18, United States Code, Section 371.)

Id. at~~ 41-44.)

   Count Two charges solicitation of bribes and gratuities

 by an agent of a federally funded organization in violation

 of 18 U.S.C. § 666 as follows:

      From at least in or about September 2016, up to
   and including in or about September 2017, in the
   Southern District of New York and elsewhere, CHUCK
   CONNORS PERSON, the defendant, being an agent of an
   organization that received, in a one-year period,



                              6
    benefits in excess of $10,000 under a Federal
    program involving a grant, contract, subsidy, loan,
    guarantee, insurance, and other form of Federal
    assistance, to wit, Auburn University, aided and
    abetted by RASHAN MICHEL, the defendant, corruptly
    solicited and demanded for the benefit of a person,
    and accepted and agreed to accept, a thing of value
    from a person, intending to be influenced and
    rewarded in connection with a business, transaction,
    and series of transactions of such organization
    involving a thing of value of $5,000 and more, to
    wit, PERSON, in his capacity as a coach for the
    NCAA Division I men's basketball team at Auburn
    University, solicited and accepted cash and things
    of value from CW-1, as brokered by MICHEL, which
    were intended to influence and reward PERSON in
    connection with the business of Auburn University.
       (Title 18, United States Code, Section 666.)

(Id. at   'l[   47.)

  Count Three charges a conspiracy to commit honest services

wire fraud in violation of 18 U.S.C.   §§   1343, 1346, and 1349

as follows:

        From at least in or about September 2016, up to
     and including in or about September 2017, in the
     Southern District of New York and elsewhere, CHUCK
     CONNORS PERSON and RASHAN MICHEL, the defendants,
     and others known and unknown, willfully and
     knowingly did combine, conspire, confederate, and
     agree together and with each other to commit honest
     services wire fraud in violation of Title 18, United
     States Code, Sections 1343 and 1346.
        It was a part and an object of the conspiracy that
     CHUCK CONNORS PERSON and RASHAN MICHEL, the
     defendants, and others known and unknown, willfully
     and knowingly, having devised and intending to
     devise a scheme and artifice to defraud, and to
     deprive Auburn University of its intangible right to
     PERSON'S honest services, would and did transmit and
     cause to be transmitted by means of wire
     communication in interstate and foreign commerce.,
     writings, signs, signals, pictures, and sounds for
     the purpose of executing such scheme and artifice,


                               7
    in violation of Title 18, United States Code,
    Sections 1343 and 1346, to wit, PERSON, through
    telephone and email communications, and wire
    transfers of funds, among other means and methods,
    agreed to and did deprive Auburn University of
    PERSON'S honest services by soliciting and receiving
    bribes, some of which were facilitated by MICHEL, in
    exchange for which PERSON agreed to and did exercise
    his influence as a coach at Auburn University to
    persuade and pressure student-athletes to retain the
    services of CW-1.
     (Title 18, United States Code, Section 1349.)

(Id. at~~ 48-50.)

    Count Four charges honest services wire fraud in

violation of 18 U.S.C.   §§   1343, 1346, 1349, and 2 as follows:

          From at least in or about September 2016, up to
    and including in or about September 2017, in the
    Southern District of New York and elsewhere, CHUCK
    CONNORS PERSON, the defendant, aided and abetted by
    RASHAN MICHEL, the defendant, willfully and
    knowingly, having devised and intending to devise a
    scheme and artifice to defraud, and to deprive
    Auburn University of its intangible rights to
    PERSON'S honest services, and attempting to do so,
    would and did transmit and cause to be transmitted
    by means of wire communication in interstate and
    foreign commerce, writings, signs, signals,
    pictures, and sounds for the purpose of executing
    such scheme and artifice, to wit, PERSON, through
    telephone and email communications, and wire
    transfers of funds, among other means, agreed to and
    did deprive Auburn University of his honest services
    by soliciting and receiving bribes, some of which
    were facilitated by MICHEL, in exchange for which
    PERSON agreed to and did exercise his influence as a
    coach at Auburn University to persuade and pressure
    student-athletes to retain the services of CW-1.
     (Title 18, United States Code, Sections 1343, 1346,
    1349, and 2.)

(Id. at~ 52.)




                                   8
     Count Five charges wire fraud in violation of 18 U.S.C.

§ 1343 and 2 as follows:


         From at least in or about September 2016, up to
    and including in or about September 2017, in the
    Southern District of New York and elsewhere, CHUCK
    CONNORS PERSON, the defendant, willfully and
    knowingly, having devised and intending to devise a
    scheme and artifice to defraud, and for obtaining
    money and property by means of false and fraudulent
    pretenses, representations, and promises, did
    transmit and cause to be transmitted by means of
    wire and radio communication in interstate and
    foreign commerce, writings, signs, signals,
    pictures, and sounds for the purpose of executing
    such scheme and artifice, to wit, PERSON
    participated in a scheme to defraud, by telephone,
    email, and wire transfers of funds, among other
    means and methods, Auburn University by making
    material misrepresentations to Auburn University,
    including in written agreements and certification
    forms submitted to Auburn University, that concealed
    the existence of bribe payments that PERSON had
    received in violation of NCAA rules and PERSON'S
    duties to Auburn University, based on which Auburn
    University provided salary payments to PERSON, and
    further depriving Auburn University of the right to
    control the use of its assets, including, but not
    limited to, the decision of how to allocate a
    limited number of coaching staff positions, and
    further exposing Auburn University to tangible
    economic harm, including monetary and other
    penalties imposed by the NCAA.
    (Title 18, United States Code, Sections 1343 and 2.)

(Id. at~ 54.)

    Count Six charges Travel Act conspiracy in violation of

18 U.S.C. § 1952 as follows:

         From at least in or about September 2016, up to
      and including in or about September 2017, in the
      Southern District of New York and elsewhere, CHUCK
      CONNORS PERSON and RASHAN MICHEL, the defendants,


                               9
and others known and unknown, willfully and
knowingly did combine, conspire, confederate, and
agree together and with each other to commit an
offense against the United States, to wit, a
violation of Title 18, United States Code, Section
1952.57.
   It was a part and object of the conspiracy that
CHUCK CONNORS PERSON and RASHAN MICHEL, the
defendants, and others known and unknown,
willfully and knowingly would and did travel in
interstate commerce, and use and cause to be used
the mail and facilities in interstate and foreign
commerce, with the intent to distribute the
proceeds of an unlawful activity, and to promote,
manage, establish, carry on and facilitate the
promotion, management, establishment and carrying
on of an unlawful activity, to wit, as part of
MICHEL offering, and PERSON accepting commercial
bribes, in violation of Alabama Criminal Code
§§ 13A-11-120 and 13A-11-121, MICHEL and PERSON
thereafter would and did perform and attempt to
perform an act to distribute the proceeds of said
unlawful activity, and to promote, manage,
establish, carry on, and facilitate the promotion,
management, establishment, and carrying on of said
unlawful activity, in violation of Title 18,
United States Code, Sections 1952 (a) (1) and
(a) (3).
   In furtherance of this conspiracy, and to
effect the illegal objects thereof, the following
overt acts, among others, were committed in the
Southern District of New York and elsewhere:
   On or about November 29, 2016, in Alabama,
CHUCK CONNORS PERSON and RASHAN MICHEL, the
defendants, and CW-1 met, during which meeting
PERSON agreed to accept approximately $50,000 in
bribe payments from CW-1 in exchange for using his
official position at Auburn University to steer
student-athletes on Auburn University's NCAA
Division I men's basketball team to retain the
services of CW-1 and MICHEL.
   On or about December 12, 2016, in Manhattan,
New York, CHUCK CONNORS PERSON and RASHAN MICHEL,
the defendants, met with CW-1 and a student-
athlete who, at that time, was a member of Auburn
University's NCAA Division I men's basketball team
and together discussed, in sum and substance, that


                        10
         the athlete would retain the services of MICHEL
         and CW-1 upon becoming a professional basketball
         player.
             Immediately after the December 12, 2016
         meeting, in Manhattan, PERSON took from CW-1 a
         $15,000 cash bribe.
         (Title 18, United States Code, Section 371).

(Id. at]] 55-58.)

  II.     Legal Standard

        Defendants argue that the Superseding Indictment is both

legally insufficient and constitutionally infirm for

vagueness and overbreadth.

        On the former,   Defendants argue the Superseding

Indictment fails to allege valid wire fraud, honest services

fraud,    and Travel Act charges.        Defendants also argue the

Superseding Indictment fails to allege Person was an agent of

the University and fails to allege that he breached an

official or public duty, both necessary elements for a

federal bribery charge.       (Person Br. at 11; Michel Br. at

18. )    Defendant Person argues that the Superseding

Indictment's new theory of wire fraud against him is

deficient as a matter of law.        (Person Rep. at 3)

        On the constitutional issues, Defendants argue that

Section 666 is unconstitutional both facially and as-applied.

Specifically, Defendants argue McDonnell v. United States,

136 S. Ct. 2355 (2016), narrowed the requirements of the

federal bribery statute, and, to the extent the Supreme Court


                                    11
did not, Section 666 is unconstitutional.          (Michel Br. at 6-

9•)

      Notably, Defendants claim that the Superseding

Indictment's new theory of wire fraud is constitutionally

suspect as it makes a federal crime out of any unreported

violation of the NCAA's rules.          (Person Br. at 4-6.)   This

might be termed the "Handbook horrible."       Compare with Nat'l

Fed'n of Indep. Bus. v. Sebelius, 567 U.S. 519, 615 (2012)

(Ginsburg, J.)    ( "One could call this concern 'the broccoli

horrible.'   Congress, THE CHIEF JUSTICE posits, might adopt such

a mandate, reasoning that an individual's failure to eat a

healthy diet, like the failure to purchase health insurance,

imposes costs on others.")

      For the following reasons, the Defendants' motions to

dismiss are denied.

                 A. Dismissal of an Indictment

      Under the Federal Rules of Criminal Procedure, an

indictment "must be a plain, concise, and definite written

statement of the essential facts constituting the offense

charged" and must include the "statute, rule, regulation, or

other provision of law that the defendant is alleged to have

violated."   FED. R. CRIM. P. 7 (c) (1).   To fulfill this

requirement, the Court of Appeals has "often stated that an

indictment need do little more than to track the language of the


                                   12
statute charged and state the time and place (in approximate

terms) of the alleged crime."     United States v. Stavroulakis,

952 F.2d 686, 693 (2d Cir. 1992)    (internal quotation marks

omitted).    "An indictment is sufficient when it charges a crime

with sufficient precision to inform the defendant of the charges

he must meet and with enough detail that he may plead double

jeopardy in a future prosecution based on the same set of

events."    United States v. Yannotti, 541 F.3d 112, 127     (2d Cir.

2008)    (internal quotation marks omitted).

        "The sufficiency of an indictment and the interpretation of

a federal statute are both matters of law" to be decided by the

Court.     United States v. Aleynikov, 676 F.3d 71, 76 (2d Cir.

2012).     In making such determinations, "courts must take all

allegations in the indictment as true."        Id.; see Boyce Motor

Lines,    Inc. v. United States, 342 U.S. 337, 343 n.16 (1952);

United States v. Goldberg, 756 F.2d 949, 950 (2d Cir. 1985).

Moreover, courts "must read the indictment 'to include facts

which are necessarily implied by the specific allegations

made.'"     United States v. Wedd, No. 15-cr-616, 2017 WL 3278923,

at *l (S.D.N.Y. July 31, 2017)     (quoting United States v. Rigas,

490 F.3d 208, 229 (2d Cir. 2007)     (citing United States v.

Budovsky, No. 13-CR-368 DLC, 2015 WL 5602853, at *3 (S.D.N.Y.

Sept. 23, 2015).




                                   13
                 B. Vagueness Doctrine

      The Fifth Amendment to the Constitution of the United

States provides that "[n]o person shall .       . be deprived of

life, liberty, or property without due process of law."      U.S.

CONST. amend. V.     "The vagueness doctrine is a component of the

right to due process."      Farrell v. Burke, 449 F.3d 470, 485 (2d

Cir. 2006).     A criminal statute "is impermissibly vague under

the Due Process Clause of the Fifth Amendment" when (1) "the

statute        . fails to provide a person of ordinary intelligence

fair notice of what is prohibited" or (2) "is so standardless

that it authorizes or encourages seriously discriminatory

enforcement."      Holder v. Humanitarian Law Project, 561 U.S. 1,

18   (2010)   (internal quotation marks omitted).

      Regarding the fair notice prong of the vagueness doctrine:

      [A] court must ask whether the law presents an
      ordinary person with sufficient notice of or the
      opportunity to understand what conduct is prohibited
      and proscribed, not whether a particular plaintiff
      actually received a warning that alerted him or her to
      the danger of being held to account for the behavior
      in question.


United States v. Smith, 985 F. Supp. 2d 547, 587     (S.D.N.Y.

2014), aff'd sub nom. United States v. Halloran, 664 F. App'x 23

(2d Cir. 2016)     (citing Dickerson v. Napolitano, 604 F.3d 732,

745-46 (2d Cir. 2010)     (internal quotation marks omitted)).     "The

standard is an objective one."      Dickerson, 604 F.3d at 745.




                                   14
Moreover, "the unavoidable ambiguities of language do not

transform every circumstance in which judicial construction is

necessary into a violation of the fair notice requirement."

Ortiz v. N.Y.S. Parole in Bronx, N.Y., 586 F.3d 149, 159 (2d

Cir. 2009).   "Many statutes will have some inherent vagueness,

for in most English words and phrases there lurk uncertainties."

United States v. Herrera, 584 F.2d 1137, 1149 (2d Cir. 1978)

(internal quotation marks omitted).

     "As to the second prong of the vagueness test, regarding

discriminatory enforcement, a statute will be struck down on

this ground if it provides virtually unlimited or unfettered

discretion to those who enforce it."   Smith, 985 F. Supp. 2d at

589 (internal quotation marks omitted).


  III. Discussion

              A. The Superseding Indictment is Facially Valid

     The Superseding Indictment is facially valid.   Taken as

true, it alleges a detailed series of acts whereby Defendants

engaged in a scheme of federal bribery, honest services wire

fraud, wire fraud, and Travel Act conspiracy.    (See Sup. Ind.

tt 41-44, 46-47, 48-50, 51-52, 53-54, 55-57.)   The Superseding

Indictment "track[s] the language of the statute charged" and

provides the "time and place of the alleged crime" for all six

counts.   United States v. Stavroulakis, 952 F.2d 686, 693 (2d




                                 15
Cir. 1992)    (internal citations and quotation marks omitted); see

Sup. Ind. 1~ 41-44 (outlining Count One); 1~ 46-47 (outlining

Count Two); ~~ 48-50 (outlining Count Three); ~~ 51-52

(outlining Count Four);~~ 53-54 (outlining Count Five); ~~ 55-

57 (outlining Count Six).

     Moreover, the allegations in the Superseding Indictment

ftconvey[]   sufficiently definite warning as to the proscribed

conduct when measured by common understanding and practices"

such that Defendants could plead double jeopardy in a later

prosecution based on the same conduct.     United States v.

Coppola, 671 F.3d 220, 235 (2d Cir. 2012)    (internal quotation

marks omitted).     The Superseding Indictment includes a detailed

account of the conduct that forms the basis of the alleged

conspiracy, i.e., transactions where money was given in exchange

for Person's use of influence over the student-athletes.       There

is not a mere recapitulation of the language of the statute, but

instead there are detailed allegations of Person and Michel's

acts and omissions, including alleged false statements made and

the alleged harm cause by those statements.

      The facts in the Superseding Indictment are sufficient to

inform Defendants of the crimes charged and allow them to

prepare a defense.     See, e.g., United States v. Faison, 393 Fed.

Appx. 754, 757 (2d Cir. 2010)    (summary order)   (internal

quotation marks omitted)    (affirming the district court's denial


                                  16
of a motion to dismiss the indictment because "the indictment .

    . track[ed] the language of [the statute]            [and] stated

adequately the object of the conspiracy-possessing cocaine with

intent to distribute it.")       The Government has also presented a

32-page criminal complaint laying out the alleged scheme in even

more detail.       (Complaint, dated Sep. 25, 2017 [dkt. no. l] .)

       For these reasons, all of the counts of the Superseding

Indictment are facially valid.

       The Court will, however, address two arguments advanced by

Defendants arguing against the sufficiency of the allegations in

the Superseding Indictment.       The first is with respect to the

federal bribery and honest services fraud charges where

Defendants argue Person was not acting as an agent or fiduciary

of the University.       (Person Br. at 2.)   The second is with

respect to the wire fraud charge against Person alone and

whether the crime was properly alleged.

       i.    Agency and Fiduciary Duty

       On the question of agency with respect to the federal

bribery statute, the statute requires a defendant be an "agent"

of the organization receiving federal funds.        18   u.s.c.
§   666 (a) (1).   Defendants argue that the Superseding Indictment's

allegation that Person agreed to accept a bribe in exchange for

"using his official position at Auburn University to steer

students" is the sole allegation and it relies on too broad a


                                     17
conception of agency.           (Person Br. at 11).          Defendants argue

that the Superseding Indictment "fails to allege that Mr. Person

was acting within the scope of his agency" when he is alleged to

have to have impermissibly exerted his influence.                         (Id.at12.)

      Section 666's statutory definition of agency is broader

than its common law meaning.               Compare 18 U.S.C.         §   666(d) (1)

("(T]he term 'agent' means a person authorized to act on behalf

of another person or a government and, in the case of an

organization or government, includes a servant or employee, and

a partner, director, officer, manager, and representative") with

RESTATEMENT (THIRD)   OF   AGENCY   §   1. 01   (2006)   ("Agency is the fiduciary

relationship that arises when one person (a 'principal')

manifests assent to another person (an 'agent') that the agent

shall act on the principal's behalf and subject to the

principal's control, and the agent manifests assent or otherwise

consents so to act."); see also United States v. Lupton, 620

F. 3d 7 90, 800-01 ( 7th Cir. 2010)              (holding it is possible for an

individual to be an agent under Section 666, but not under a

definition at common law).               Section 666 explicitly includes

employees as agents of an organization.                   18 U.S.C.       §   666(d) (1).

The Superseding Indictment alleges that under the statute,

Person was an employee and therefore an agent of an organization

receiving federal funds.                (Sup. Ind. at~ 5,      6).       This is enough

to meet Rule 7's requirements.


                                                18
       Defendants argue the Travel Act conspiracy charges should

be dismissed because the Alabama statute underlying the

conspiracy has a similar element to Section 666 and suffers from

the same constitutional vagueness concerns.       (Michel Br. at 34).

They argue that the Alabama statute is even more vague and broad

than Section 666 and that "an ordinary person could not be

expected to discern whether Auburn University's 'affairs' would

include the decision of an individual Auburn student to enter

into an agreement with a financial advisor in the event that the

student pursues a professional basketball career after leaving

Auburn University."     (Id. at 35).

       The state statute requires "an agreement or understanding

that the benefit will improperly influence [the bribe payee's]

conduct in relation to his employer's or principal's affairs."

ALABAMA CRIMINAL CODE 13-A-11-121 (2017).   The Superseding

Indictment alleges that Person used his official position at the

University to influence student-athletes improperly.          (Sup. Ind.

'II 27.)   This allegation, which must be taken as true,

sufficiently alleges that Person's actions were taken in

relation to the University's affairs.       Thus, the Court rejects

Defendants' challenge to the Travel Act conspiracy count.

       On the fiduciary duty question for the honest services

fraud charge, the Supreme Court has said that the "solid core"

of honest services wire fraud cases "involv[e] offenders who, in


                                   19
violation of a fiduciary duty, participated in bribery or

kickback schemes."   Skilling v. United States, 561 U.S. 358, 407

(2010).   Defendants argue that "it is far from clear that Mr.

Person was a fiduciary to Auburn," and that, even if he was,

"the Indictment fails to allege facts supporting the theory that

Mr. Person was acting within the scope of that duty when he

recommended financial advisors to the players."    (Person Br. at

14-15.)   In so arguing, Defendant Person cites United States v.

deVegter, 198 F.3d 1324 (11th Cir. 1999), where the Eleventh

Circuit held that:

     [F]or a private sector defendant to have violated the
     victim's right to honest services, it is not enough to
     prove the defendant's breach of loyalty alone. Rather, as
     is always true in a breach of loyalty by a public official,
     the breach of loyalty by a private sector defendant must in
     each case contravene-by inherently harming-the purpose of
     the parties' relationship.

198 F.3d at 1328-29 (emphasis added)

     The Government correctly points out that while it is true

the University is not in the business of making professional

service recommendations, "it is certainly in the business of

running an NCAA compliant athletics program."     (Gov. Br. at 16.)

Assistance in running an NCAA-complaint program was a purpose of

defendant Person's employment with the University, and this

purpose would be contravened when a student-athlete was

"rendered 'ineligible' to participate in Division I sports if

the athlete was recruited by a university or any 'representative


                                20
of its athletics interest' in violation of NCAA rules."        (Sup.

Ind. at 'II 15.)    It is a factual question whether this duty to

help run an NCAA-compliant athletics program was breached, and

thus that issue is not an appropriate basis for dismissal.

       Defendants also rely on United States v. Rybicki, 354 F.3d

124 (2d Cir. 2013), for the proposition that honest services

fraud requires a "business relationship between the bribor and

the employer."       (Person Br. at 19.)   Defendants point out that

the alleged bribor in this case was not seeking to obtain any

benefit from a relationship between himself and the employer.

(Id. at 20.)       In Rybicki, the Court of Appeals was not, however,

announcing a new requirement for honest services fraud when it

discussed "the bribery and kickback cases;" the court was simply

referring to a series of applicable cases.        Rybicki, 354 F.3d at

139.    Because no requirement was articulated, as a matter of

law, Defendants' argument is without merit.

       Defendant Person makes a similar argument with respect to

Section 666.       He argues that he was not acting "in connection

with any business, transaction, or series of transactions" of

the University.       United States v. Whitfield, 590 F.3d 325, 346

(5th Cir. 2009).       This Court rejects this argument for similar

reasons as above, namely, that running an NCAA-compliant program

was a business of the University, and Person's alleged scheme

was in connection with this business.


                                     21
      ii.     Person Wire Fraud Charge

      Count Five of the Superseding Indictment charges Person

with wire fraud under Section 1343.        (Sup. Ind. 11 53-54.)     In

the original Indictment, both Person and Michel were charged

with wire fraud on the theory that the University was deprived

of scholarship money and the right to control the use of its

assets.       (Ind. 11 46-49.)

      The Superseding Indictment charges Person alone with wire

fraud on a new theory.       (Sup. Ind. 11 53-54.)   The new theory is

that Person made material misrepresentations to the University

constituting a scheme to defraud.        Person is alleged to have

deprived the University of the right to control the use of its

assets, including how to allocate a limited number of coaching

positions, as well as exposing the University to economic harm,

including penalties from the NCAA.        (Sup. Ind. at 1 54.)

       The wire fraud statue, in relevant part reads:

              Whoever, having devised or intending to devise any
              scheme or artifice to defraud, or for obtaining money
              or property by means of false or fraudulent pretenses,
              representations, or promises, transmits or causes to
              be transmitted by means of wire, radio, or television
              communication in interstate or foreign commerce, any
              writings, signs, signals, pictures, or sounds for the
              purpose of executing such scheme or artifice, shall be
              fined under this title or imprisoned not more than 20
              years, or both.

18   u.s.c.   § 1343.




                                    22
       Person advances a number of arguments for dismissal under

this new theory wire fraud theory.

       First, he relies on this Court's decision in United States

v. Davis, No. 13-CR-923 (LAP), 2017 WL 3328240 (S.D.N.Y. Aug. 3,

2017), appeal withdrawn, No. 17-3190, 2017 WL 6803303 (2d Cir.

Dec . 7 , 201 7 ) .   In Davis, the defendant was a subcontractor

charged with wire fraud after making misrepresentations with

respect to his compliance with the Port Authority's minority-

owned and woman-owned business enterprise guidelines and

policies.      Id. at *5.     It was stipulated that these guidelines

and policies were not criminal laws.            Id. at *3.

      In evaluating the wire fraud charge in right to control

cases, this Court asked whether the non-compliance "was an

essential element of the contract[)," noting "it appears that

convictions have been upheld where the deceit had the potential

to cause economic harm to the victim or where it involved a

violation of the law."         Id. at *9.     These are two central

inquiries that this Court must conduct.

      In Davis, this Court found that the misrepresentations did

not go to an essential element of the contract -- the Port

Authority contracted for steel in a 110-story building, and it

received just that.         Id. at *16.     Furthermore, this Court found

in Davis that Defendants' misrepresentations did not expose the




                                      23
Port Authority to potential or actual economic harm or an

undisclosed economic risk.   Id.

     Person points to the fact that in Davis, the jury was

instructed that on a wire fraud charge, "To act with intent to

defraud means to act knowingly and with the specific purpose of

causing some financial harm or deprivation of property to the

[victim]. The Government need not prove that the intended victim

was actually harmed, only that such harm was contemplated."

Transcript of Proceedings at 1135, United States v. Davis, No.

13 Cr. 923, dkt. no. 88   (S.D.N.Y. Aug. 10, 2016).   Person

asserts that the alleged harm to the University was, at most, an

"inadvertent consequence" of the charged scheme.      (Person Rep.

at 3 (citing United States v. Regan, 713 F. Supp. 629, 637

(S.D.N.Y. 1989)).)   He argues that the specific purpose of the

alleged scheme was not to secure employment or a salary but

rather to retain new clients when student-athletes became

professional athletes.

     Second, Person argues that a breach of contract does not,

in and of itself, constitute wire fraud.    (Person Rep. at 4.)

     Finally, he argues that such a broad definition of wire

fraud with respect to employment agreements would violate due

process by turning every undisclosed NCAA rules violation into a

potential federal crime - the aforementioned "Handbook

horrible".


                                   24
     The Government responds that the misrepresentations were

not incidental but necessary to ensure Person's continued

employment with the University.    (Gov. Sur. Rep. at 3.)   It

argues that Person's activities exposed the University to

multiple forms of harm "depriving [it] of the right to control

the use of its assets, including, but not limited to, the

decision of how to allocate a limited number of coaching staff

positions, and further exposing [it] to tangible economic harm,

including monetary and other penalties imposed by the NCAA."

(Sup. Ind. at 1 54.)    The Government argues that these are

factual questions for a jury, not to be decided on a motion to

dismiss.   (Id. at 4)

     The Government responds to the "Handbook horrible" by

pointing out there is a materiality and intent requirement that

must be established by the Government.    The Government "would be

hard-pressed to convince a grand jury, let alone prove at trial"

that a violation of the NCAA's prohibition on tobacco usage

during practice and competition, for instance, had intentionally

deprived the University of information that would expose it to

economic harm.   (Gov. Sur. Rep. at 6.)

     The motion to dismiss the wire fraud charge is denied.

     The alleged misrepresentation in this instance went

directly to the essence of the bargain that the University had

with Person -- his contract with the University to run a NCAA-


                                  25
compliant basketball program.   That makes this case distinct

from Davis in numerous ways. For one, there were

misrepresentations made by Person as to the nature of the

service that he was providing - he omitted informing the

University of his additional service of providing financial and

sartorial service provider recommendations through the use of

his influence - a disclosure that would have put the University

out of compliance with NCAA rules and made the recipient players

ineligible to play.   Compare with United States v. Davis, No.

13-CR-923 (LAP), 2017 WL 3328240, at *15 (S.D.N.Y. Aug. 3,

2017), appeal withdrawn, No. 17-3190, 2017 WL 6803303 (2d Cir.

Dec. 7, 2017).   These misrepresentations went to an essential

element of Person's employment with the University - running an

NCAA-compliant program.

     There is also an alleged exposure of the University to

potential economic harm from Person's misrepresentations,

including NCAA penalties and fines.   In contrast, the

misrepresentation in Davis went to an element of the contract

that the general manager of the Office of Business Diversity and

Civil Rights at the Port Authority said was only "aspirational."

Compare with id. at *16.

     There are also tangible economic harms alleged by the

Government and subject to proof at trial.   That distinguishes




                                26
this case from both McDonnell and Walters, both relied on by

Defendants.

     In United States v. Walters, 997 F.2d 1219, 1225 (7th Cir.

1993), the Seventh Circuit reversed a mail fraud conviction of a

defendant who signed contracts with student-athletes, violating

the NCAA's rules.     The Government's theory did not hinge on the

fines in that case but rather on the opportunity cost of

scholarship money that could have been directed elsewhere had

the fraud not been perpetrated.     997 F.2d at 1224.   The Court of

Appeals described Walters as holding "without a showing of the

defendant's intent to obtain money or property from the

universities or the NCAA, the necessary connection between his

actions and his victims' property was too attenuated to

establish mail fraud."     United States v. Males, 459 F.3d 154,

159 (2d Cir. 2006).     This case is distinguishable from Walters

because there was a direct relationship between Person and the

University, and his actions are alleged to have directly exposed

the University to economic harm.

     The instant case is also distinguishable from McDonnell and

Defendants' concern over a similar "standardless sweep."      136

S.Ct. at 2373.   Unlike that case, the alleged behavior in

question actually violates a contract.     Id. at 2365-66.   In

McDonnell, the behavior, i.e., a politician's responding to

constituents, was protected by the First Amendment and was


                                   27
outside the bounds of an "official act" as defined by the

statute as interpreted by the Supreme Court.    Here, the

Defendants' alleged breaches of duty and material

misrepresentations are not constitutionally protected.

       In response to the "Handbook horrible", the Court of

Appeals has said that materiality is a requirement of the

misrepresentation in wire fraud cases.    United States v. Weaver,

860 F.3d 90, 94 (2d Cir. 2017).    Therefore it is not

prosecutorial discretion alone that is relied on to avoid making

any random bylaw violation a federal felony.    This question of

materiality becomes a factual question for the jury not to be

determined at this stage.

       For the above reasons, the motion to dismiss the wire fraud

count against Person is denied.

       Accordingly, for the reasons stated above, Rule 7's

pleading requirements are satisfied, and the Superseding

Indictment is facially valid.

               B. The Statute and the Allegations in the
                  Superseding Indictment are not
                  Unconstitutionally Vague

       Defendants argue that the honest services fraud statute and

federal bribery statute are unconstitutional both facially and

as-applied in this case.    (Michel Br. at 6-18, Person Br. at 16-

20.)    They rely primarily on McDonnell v. United States, which




                                  28
narrowed the "official actn requirement in a separate federal

bribery statute, Section 201.    136 S. Ct. at 2367-72.

     Both the Supreme Court and the Court of Appeals have held

that the honest services statute is not unconstitutionally

vague.   See id. at 2375; see United States v. Halloran, 664 F.

App'x 23, 26 (2d Cir. 2016), cert. denied sub nom. Tabone v.

United States, 137 S. Ct. 1361 (2017).     The Supreme Court

declined to find the statute vague because of its narrowed

interpretation of the term "official actn in Section 201 (a) (3).

McDonnell, 136 S. Ct. at 2375.

     The Court of Appeals has foreclosed Defendants' argument

with respect to the federal bribery statute when it held that

the McDonnell standard does not apply to Section 666 counts.

United States v. Boyland, 862 F.3d 279, 291 (2d Cir. 2017),

cert. denied, 138 S. Ct. 938 (2018).     In Boyland, the Court of

Appeals held that Section 666 was intended to cover more

expansive behavior than Section 201.     Id.   That ruling was

relied on by this Court in United States v. Percoco, 2017 WL

6314146, *4 (S.D.N.Y. Dec. 11, 2017), where Section 666 was held

not to be unconstitutionally vague.

     Defendant responds that this particular constitutional

issue was not fully briefed by the parties in Boyland.      (Michel

Br. at 13 n.5.)   However, assessing whether the McDonnell

standard applied to Section 666 counts was a material issue for


                                 29
the Boyland Court, and its conclusion cannot be dismissed as

dicta.     See Boyland, 862 F.3d at 289-91.   This Court is not

aware of any precedent, and Defendants cite none, standing for

the proposition that district courts can ignore the holdings of

higher courts if the issues covered by the holdings were not

fully briefed by the parties.

     For the above reasons, the Court rejects Defendants'

constitutional vagueness arguments.

  IV.     Conclusion

        For the reasons discussed above, the Defendants' motions to

dismiss the Superseding Indictment [dkt. nos. 45, 48] are

denied.    A pretrial conference shall be held on January 23 at

2:00 PM.



     SO ORDERED.


Dated:       New York, New York
             January~' 2019


                            LORETTA A. PRESKA
                            Senior United States District Judge




                                  30
